PER CURIAM:

ON PETITION FOR PANEL REHEARING AND PETITION FOR REHEARING EN BANC

The petition for panel rehearing is DENIED. The court having been polled at the request of one of its members, and a majority of the judges who are in regular active service and not disqualified not having voted in favor (Fed. R.App. P. 35 and 5th Cir. R. .35), the petition for rehearing en banc is DENIED.
. In the en banc poll, 4 judges voted in favor of rehearing (Judges King, Dennis, Prado, and Graves), and 11 judges voted •against rehearing (Chief Judge Stewart and Judges Jolly, Davis, Jones, Smith, Clement, Owen, Elrod, South wick, Haynes, and Higginson).